RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 16a0149p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


 UNITED STATES OF AMERICA,                          ┐
                Plaintiff-Appellant/Cross-Appellee, │
                                                    │
                                                    │
       v.                                           >            Nos. 15-3263/3309
                                                    │
                                                    │
 RYAN P. COLLINS,                                   │
              Defendant-Appellee/Cross-Appellant. │
                                                    ┘
                         Appeal from the United States District Court
                          for the Northern District of Ohio at Akron.
                     No. 5:14-cr-00279-1—James S. Gwin, District Judge.

                                    Argued: April 28, 2016

                               Decided and Filed: June 29, 2016

               Before: GUY, BATCHELDER, and COOK, Circuit Judges.
                                      _________________

                                          COUNSEL

ARGUED: Michael A. Sullivan, UNITED STATES ATTORNEY’S OFFICE, Cleveland, Ohio,
for Appellant/Cross-Appellee. Robert D. Cheren, SQUIRE PATTON BOGGS (US) LLP,
Cleveland, Ohio, for Appellee/Cross-Appellant. ON BRIEF: Michael A. Sullivan, UNITED
STATES ATTORNEY’S OFFICE, Cleveland, Ohio, for Appellant/Cross-Appellee. Robert D.
Cheren, SQUIRE PATTON BOGGS (US) LLP, Cleveland, Ohio, for Appellee/Cross-Appellant.

                                      _________________

                                           OPINION
                                      _________________

       RALPH B. GUY, JR., Circuit Judge. The government appeals defendant’s concurrent
five-year sentences for receiving and distributing child pornography, 18 U.S.C. § 2252(a)(2), and
possessing child pornography, 18 U.S.C. § 2252A(a)(5)(B). We affirm.




                                                1
Nos. 15-3263/3309                     United States v. Collins                           Page 2


                                                  I.

       Investigators used peer-to-peer software to download child pornography from
defendant’s computer. They later confiscated his computer and found 19 videos and 93 images
depicting child pornography.      Although defendant signed custodial statements admitting to
searching for and downloading child pornography, he disavowed these statements during his trial
testimony. Following trial, the jury found defendant guilty on both counts.

       Defendant’s calculated sentencing guidelines range was 262 to 327 months, above the
statutory twenty-year maximum for his offenses. See 18 U.S.C. §§ 2252(b)(1), 2252A(b)(1). At
sentencing, Judge James S. Gwin revealed that, after the verdict, he “polled the jury to ask them .
. . ‘State what you believe an appropriate sentence is.’” Jurors’ responses ranged from zero to
60 months’ incarceration, with a mean of 14.5 months and median of 8 months. With one
exception, every juror recommended a sentence less than half of the five-year mandatory
minimum accompanying defendant’s offenses. See 18 U.S.C. §§ 2252(b)(1), 2252A(b)(1). Each
juror’s recommendation was but a fraction of defendant’s calculated guidelines range.

       Over the government’s objection, the district judge considered the jury poll as “one
factor” in fashioning defendant’s sentence, noting that it “reflect[s] . . . how off the mark the
Federal Sentencing Guidelines are.”        After discussing numerous sentencing factors under
18 U.S.C. § 3553(a), the district judge varied downward, sentencing defendant to concurrent
mandatory minimum terms of five years’ imprisonment. The government reiterated its objection
to the variance based on the jury poll, but raised no other objection to the sentence. The
government appealed, challenging the district judge’s use of the jury poll and his alleged failure
to adequately consider deterrence as a sentencing factor.

                                                 II.

       We review the reasonableness of a sentence for an abuse of discretion, giving “due
deference to the district court’s decision that the § 3553(a) factors, on a whole, justify the extent
of the variance.” Gall v. United States, 552 U.S. 38, 51 (2007). A district court abuses its
discretion in the sentencing context if it “commit[s a] significant procedural error,” id., “selects a
sentence arbitrarily, bases the sentence on impermissible factors, fails to consider relevant
Nos. 15-3263/3309                   United States v. Collins                         Page 3


sentencing factors, or gives an unreasonable amount of weight to any pertinent factor,” United
States v. Conatser, 514 F.3d 508, 520 (6th Cir. 2008).

       Because the government did not object to defendant’s sentence on grounds that the
district court inadequately considered deterrence under § 3553(a), we review that issue for plain
error. United States v. Vonner, 516 F.3d 382, 385 (6th Cir. 2008) (en banc).

                                               III.

       The propriety of jury polling in imposing a sentence is an issue of first impression. In
United States v. Martin, we commented in passing on the same judge’s use of results of prior
jury polls as an “academic exercise” which he believed provided “some suggestion” that the
defendant deserved a below-guidelines sentence. 390 F. App’x 533, 535 (6th Cir. 2010). We
questioned whether jury polling provided “meaningful data with which to assess the suitability of
the applicable Guidelines” given that a jury lacks “the tools necessary for the sentencing
decision,” i.e., “the punishment selected by Congress and congressional policy concerns, the
Guidelines adopted by the Sentencing Commission and the applicable range, and the information
in the [presentence report].” Id. at 528. Nevertheless, we concluded that the district judge
properly carried out his sentencing function because he had not “relied solely, or even primarily,
upon the juror surveys and then ignored the [§ 3553(a) factor] results.” Id. The case at hand
requires us to squarely address what was mere dicta in Martin: whether the district judge’s
explicit consideration of a jury sentencing poll rendered the resultant sentence substantively
unreasonable. We conclude that, in these circumstances, it did not.

       The government first contends that the district judge’s reliance on the jury poll
impermissibly conflates the distinct roles of judge and jury. The United States Supreme Court
has expressed concern over the commingling of the judge’s sentence-crafting function and the
jury’s fact-finding function. Stating that such intermingling “invites them [jurors] to ponder
matters that are not within their province,” the Court concluded that “[i]nformation regarding the
consequences of a verdict is . . . irrelevant to the jury’s task.” Shannon v. United States,
512 U.S. 573, 579 (1994). However, because the district judge conducted the poll after the jury
reached a verdict, it did not implicate the concerns raised by the Court in Shannon and by Courts
Nos. 15-3263/3309                    United States v. Collins                        Page 4


of Appeals elsewhere. See, e.g., United States v. Polouizzi, 564 F.3d 142, 159-61 (2d Cir. 2009)
(a defendant has no right to inform the jury of an applicable mandatory minimum sentence);
United States v. Mayo, 34 F.3d 1068, *1 (6th Cir. 1994) (Table) (“the well-established principle
is that the jury should not be informed of the defendant’s potential punishment”). Accordingly,
the district judge’s use of a jury poll as one factor in formulating defendant’s sentence did not
conflate the respective duties of judge and jury.

       The government also argues that the jury poll was an “impermissible factor[]” for the
district judge to consider in crafting an appropriate sentence. Conatser, 514 F.3d at 520. We
again disagree. Federal law provides nearly unfettered scope as to the sources from which a
district judge may draw in determining a sentence. 18 U.S.C. § 3661 (“No limitation shall be
placed on the information concerning the background, character, and conduct of a person
convicted of an offense which a court of the United States may receive and consider for the
purpose of imposing an appropriate sentence.”); see also United States v. Watts, 519 U.S. 148,
151-52 (1997) (per curiam) (“Highly relevant – if not essential – to [the judge’s] selection of an
appropriate sentence is the possession of the fullest information possible concerning the
defendant’s life and characteristics.” (quoting Williams v. New York, 337 U.S. 241, 247 (1949))).

       District courts also have the authority to “reject the Guidelines sentencing ranges based
on articulated policy disagreements in a range of contexts.” United States v. Kamper, 748 F.3d
728, 741 (6th Cir. 2014). Indeed, we have suggested the plausibility of rejecting guidelines
ranges in child pornography cases based on policy disagreements. See United States v. Bistline
(Bistline I), 665 F.3d 758, 762-64 (6th Cir. 2012) (finding that the district court “did not
seriously attempt to refute” the judgments underlying the guidelines).

       When establishing the Sentencing Commission, Congress directed it to take “the
community view of the gravity of the offense” into account when crafting appropriate criminal
sanctions. 28 U.S.C. § 994(c)(4). As reflected in his writing on the subject, and briefly in the
sentencing hearing below, the district judge reasons that the Commission fell short of this
directive. See Judge James S. Gwin, Juror Sentiment on Just Punishment: Do the Federal
Sentencing Guidelines Reflect Community Values?, 4 HARV. L. & POL'Y REV. 173, 185 (Winter
2010) (In basing the guidelines on sentences in 10,000 past cases, “the Sentencing Commission
Nos. 15-3263/3309                     United States v. Collins                            Page 5


did not attempt independently to determine sentences that would accurately reflect community
sentiment” and “[t]hus . . . relied on inputs distant from any meaningful measurement of
community sentiment – past or present.”). In an effort to address this perceived defect in the
Sentencing Guidelines, the district judge considered the jury’s sentencing recommendation as
“just one factor” in assessing “the most important [§ 3553(a)] factor . . . just punishment.” See
18 U.S.C. § 3553(a)(2)(A) (sentencing court must consider “the seriousness of the offense . . .
and . . . just punishment for the offense”). The district judge made it clear that “their [the jurors’]
recommendation is not in any way controlling.”

       Though we reiterate that juries lack “the tools necessary for the sentencing decision,”
Martin, 390 F. App’x at 538, they can provide insight into the community’s view of the gravity
of an offense. See Gwin, supra at 193-94; see also Ring v. Arizona, 536 U.S. 584, 615-16 (2002)
(BREYER, J., concurring) (jurors “reflect more accurately the composition and experiences of the
community as a whole” and are “better able to determine in the particular case the need for
retribution”) (internal quotations and citations omitted). The jury did not determine or impose
defendant’s sentence. Rather, the district judge – who does possess the necessary tools for the
sentencing decision – was at all times interposed between the jurors’ views of an appropriate
sentence and the sentencing guidelines’ § 3553(a) factors. Considering the jury’s sentencing
recommendation as part of the sentencing calculus did not conflict with the district judge’s duty
or ability to properly weigh the § 3553(a) factors and independently craft an appropriate
sentence.

       Moreover, we find that the district judge otherwise properly carried out his sentencing
function, and that the resulting downward variance was not unreasonable. See Gall, 552 U.S. at
53 (upholding a variance where the district judge “correctly calculated the applicable Guidelines
range, allowed both parties to present arguments as to what they believed the appropriate
sentence should be, considered all of the § 3553(a) factors, and thoroughly documented his
reasoning”); see also United States v. Madden, 515 F.3d 601, 610 (6th Cir. 2008) (district courts
“may exercise discretion in determining how much explanation is necessary”). The district judge
noted the applicable guidelines range of 262 to 327 months. He cited defendant’s lack of prior
convictions, absence of alcohol or drug abuse, possession of a college degree, regular
Nos. 15-3263/3309                    United States v. Collins                          Page 6


employment, close family ties, and financial responsibility as considerations favoring a lighter
sentence.

       As to the § 3553(a)(2) factors, the district judge discussed deterrence and protection of
the public, finding neither a major factor. Although the government argues the district judge
failed to adequately consider deterrence, the record reflects a sufficiently detailed explanation of
why he believed neither specific nor general deterrence compelled a longer sentence. See Rita v.
United States, 551 U.S. 338, 356 (2007) (the district court need only “set forth enough to satisfy
the appellate court that [it] has considered the parties’ arguments and has a reasoned basis for
exercising [its] own legal decisionmaking authority.”) The district judge cited just punishment
as “the most important factor,” albeit tempered by “how off the mark the Federal Sentencing
Guidelines are.” As to unwarranted sentence disparities, the district judge found that “in terms
of the conduct, there’s nothing that is significantly more or less aggravating than these [sic]
typical child pornography cases.” He also ordered restitution to two identified victims.

       We are satisfied with the district court’s discussion of the sentencing factors in granting
defendant a downward variance. Compare Bistline I, 665 F.3d at 765-67 (finding a variance
unreasonable where the district court made no genuine effort to discuss the § 3553(a) factors),
with United States v. Klups, 514 F.3d 532, 537 (6th Cir. 2008) (upholding a variance where the
district court “inquired into the factors set forth in § 3553(a)(2)(A), (C), and (D)”); see also
United States v. Buchanan, 449 F.3d 731, 741 (6th Cir. 2006) (per curiam) (SUTTON, J.,
concurring) (“A trial judge . . . can reference [the § 3553(a) factors] briefly and still exercise
[independent] judgment.”). Defendant’s sentence therefore was not substantively unreasonable.
Conatser, 514 F.3d at 520. We find that the district court did not abuse its discretion.

       AFFIRMED.